DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the application filed on 11/08/19.  Examiner acknowledged that claims 3, 5, 7-9, 11-13, 16-32, 34- 36, 38-46, 48, 51-55, 58, 60, 63-65, 68, 70-72, 75-78 and 83-87 are canceled; claims 2, 6, 37, 57, 59, 61, 66, 69, 73, 79 are amended.  Currently, claims 1-2, 4, 6, 10, 14-15, 33, 37, 47, 49-50, 56-57, 59, 61-62, 66-67, 69, 73-74 and 79-82 are pending.
The information disclosure statement (IDS) submitted on 11/08/19, 11/27/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 4, 6, 10, 33, 37, 56-57, 59, 61-62, 66, 69 and 73-74 are rejected under 35 U.S.C. 103 as being unpatentable over machine translation of Sakurai (JP 3968554 B2) in view of Lin (US 6492252).
Regarding Claim 1, Sakurai teaches a method of manufacturing an electronic device (Fig. 3), comprising: a) forming an electrical device (Fig. 3: 10), said electrical device having a plurality of exposed aluminum pads (Fig. 3: 12); b) depositing a passivation layer (Fig. 3: 14) on said electrical device, said passivation layer exposing said aluminum pads; c) printing a palladium-containing ink ([0067] “a solution containing a reducing agent such as palladium is provided on the pad 12 made of aluminum”) on said aluminum pads; e) forming a conductive pad or bump (Fig. 3: 30, 32) on said palladium-containing layer.
Sakurai does not explicitly teach in Fig. 3 converting said palladium-containing ink to a palladium-containing layer.  However, [0067] teaches “a solution containing a reducing agent such as palladium is provided on the pad 12 made of aluminum, and then an electroless nickel plating solution is provided, and the first metal layer 30 made of nickel with palladium as a nucleus is used”; [0071] “a solution containing a reducing agent such as palladium is provided on the pad 12, Then, a nickel layer may be formed with palladium as a nucleus by providing an electroless nickel solution.”  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to include a palladium layer in order to form electrical connections with the pads since it is well known in the art that palladium is used for plating [0174] and creating conductive traces as evidence by Lin [col12 ln50-55].  Therefore, the subject matter claimed would have been obvious in view of Sakurai.
Sakurai do not each forming an electrical device on a first substrate
Lin is in the field of semiconductor chip (abstract) and teaches a first substrate (Fig. 1K: 156) having an electrical device (Fig. 1K: 110) thereon.


Regarding Claim 2, the combination of Sakurai and Lin teach the method of claim 1, wherein said electronic device comprises a near field (NFC), radio frequency (RF) (Sakurai Fig. 25: mobile phone 1300 communicates using RF), high frequency (HF), very high frequency (VHF), or ultra high frequency (UHF) wireless communication device.

Regarding Claim 4, the combination of Sakurai and Lin teach the method of claim 1, wherein said electrical device comprises a capacitor, an antenna or an integrated circuit ([0056] “chip 10 has a plurality of pads 12. The pad 12 becomes an electrode of an integrated circuit formed inside the semiconductor chip 10”).

Regarding Claim 6, the combination of Sakurai and Lin teach the method of claim 1, wherein said first substrate comprises a plastic film selected from the group consisting of a polyimide, a polyethylene terephthalate [PET], a polypropylene, a polyethylene naphthalate [PEN], and a glass/polymer laminate (Lin [col7 ln45-50] “transfer molding is the most popular chip encapsulation method for essentially all plastic packages”; it’s obvious and well known in the art that plastic is a type of polymer).

Regarding Claim 10, the combination of Sakurai and Lin teach the method of claim 1, wherein depositing said passivation layer comprises blanket depositing said passivation layer (Fig. 2: 14) and forming via holes (Fig. 2: 16) over said aluminum pads (Fig. 2: 12).

Regarding Claim 33, the combination of Sakurai and Lin teach the method of claim 1, wherein forming said conductive pad or bump comprises depositing a second metal layer (Sakurai Fig. 3: 30, 32) on said palladium layer.

Regarding Claim 37, the combination of Sakurai and Lin teach the method of claim 33 wherein said second metal comprises nickel ([0069] “first metal layer 30 is formed of nickel”; [0079] “the second metal layer 32 may be formed of nickel (Ni), copper (Cu), or gold (Au)”) or copper.

Regarding Claim 56, Sakurai teaches an electronic device (Fig. 3), comprising: a), a electrical device (Fig. 3: 10) having a plurality of exposed aluminum pads (Fig. 3: 12); b) a passivation layer (Fig. 3: 14) on said electrical device, said passivation layer configured to expose said aluminum pads; c) a printed palladium-containing layer ([0067] “a solution containing a reducing agent such as palladium is provided on the pad 12 made of aluminum”) on said aluminum pads; and d) a conductive pad or bump (Fig. 3: 30, 32) on said palladium-containing layer.
Sakurai does not teach a first substrate having an electrical device thereon.
Lin is in the field of semiconductor chip (abstract) and teaches a first substrate (Fig. 1K: 156) having an electrical device (Fig. 1K: 110) thereon.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claim invention to modify the device of Sakurai with a substrate as taught by Lin in order to place the electronic device on a substrate since the substrate/encapsulant on the back side of the 

Regarding Claim 57, the combination of Sakurai and Lin teach the electronic device of claim 56, wherein said electronic device comprises a near field (NFC), radio frequency (RF) (Sakurai Fig. 25: mobile phone 1300 communicates using RF), high frequency (HF), very high frequency (VHF), or ultra high frequency (UHF) wireless communication device.

Regarding Claim 59, the combination of Sakurai and Lin teach the electronic device of claim 56, wherein said electrical device comprises a capacitor, an integrated circuit or an antenna ([0056] “chip 10 has a plurality of pads 12. The pad 12 becomes an electrode of an integrated circuit formed inside the semiconductor chip 10”).

Regarding Claim 61, the combination of Sakurai and Lin teach the electronic device of claim 56, wherein said first substrate comprises a plastic film (Lin [col7 ln45-50] “transfer molding is the most popular chip encapsulation method for essentially all plastic packages”; it’s obvious and well known in the art that plastic is a type of polymer).

Regarding Claim 62, the combination of Sakurai and Lin teach the electronic device of claim 61, wherein the plastic film is selected from the group consisting of a polyimide, a polyethylene terephthalate [PET], a polypropylene, a polyethylene naphthalate [PEN], and a glass/polymer laminate (Lin [col7 ln45-50] “transfer molding is the most popular chip encapsulation method for essentially all plastic packages”; it’s obvious and well known in the art that plastic is a type of polymer).

Regarding Claim 66, the combination of Sakurai and Lin teach the electronic device of claim 56, wherein said dielectric passivation layer comprises a polyimide (Sakurai [0057] “insulating film 14 may be a general passivation film. For example, the insulating film 14 is made of SiO. .sub.2, SiN or polyimide resin”), an epoxy, silicon nitride, a silicon oxynitride, or a doped or undoped silicon oxide.

Regarding Claim 69, the combination of Sakurai and Lin teach the electronic device of claim 56, further comprising a second metal layer (Sakurai Fig. 3: 30, 32) on said palladium-containing layer.

Regarding Claim 73, the combination of Sakurai and Lin teach the electronic device of claim 69, wherein said second metal layer comprises nickel (Sakurai [0069] “first metal layer 30 is formed of nickel”; [0079] “the second metal layer 32 may be formed of nickel (Ni), copper (Cu), or gold (Au)”) or copper.

Regarding Claim 74, the combination of Sakurai and Lin teach the electronic device of claim 73, wherein said second metal layer further comprises a plated gold (Sakurai [0069] “first metal layer 30 is formed of nickel”; [0079] “the second metal layer 32 may be formed of nickel (Ni), copper (Cu), or gold (Au)”) or tin bump.

Claims 14-15 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over machine translation of Sakurai, Lin as applied to claims 1 and 66 and further in view of Lin (US 2007/0069347) refer as Lin ‘347.

Regarding Claim 14, the combination of Sakurai and Lin teaches the method of claim 1 except wherein printing said palladium-containing ink comprises ink jet printing, gravure printing, screen printing, or offset printing said palladium-containing ink.
Lin ‘347 is in the field of semiconductor (abstract) and teaches printing said palladium-containing ink comprises ink jet printing, gravure printing, screen printing ([0166] “palladium layer of the metal layer 450 by using a screen printing process”), or offset printing said palladium-containing ink.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Sakurai and Lin with screen printing of Palladium as taught by Lin ‘347 in order to use the process of screen printing to print a metallic layer onto a certain area of a semiconductor since other areas that did not receive the screen printing is left bare eliminating a process of etching to expose certain areas [0079]. 

Regarding Claim 15, the combination of Sakurai, Lin and Lin ‘347 method of claim 14, wherein said palladium-containing ink comprises: a) a palladium salt and/or complex; b) one or more solvents (Sakurai [0067] “a solution containing a reducing agent such as palladium is provided on the pad 12 made of aluminum”) adapted to facilitate coating and/or printing of the palladium-containing ink; and c) one or more optional additives that form gaseous or volatile byproducts upon reduction of the palladium salt or complex to elemental palladium.

Regarding Claim 67, the combination of Sakurai and Lin teaches the electronic device of claim 66, wherein said palladium layer is also on said passivation layer near or adjacent to said aluminum pads (Sakurai [0067] “a solution containing a reducing agent such as palladium is provided on the pad 12 made of aluminum, and then an electroless nickel plating solution is provided, and the first metal layer 30 made of nickel with palladium as a nucleus is used. May be deposited on the pad 12”).

Lin ‘347 is in the field of semiconductor (abstract) and teaches printed palladium layer ([0166] “palladium layer of the metal layer 450 by using a screen printing process”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Sakurai and Lin with screen printing of Palladium as taught by Lin ‘347 in order to use the process of screen printing to print a metallic layer onto a certain area of a semiconductor since other areas that did not receive the screen printing is left bare eliminating a process of etching to expose certain areas [0079]. 
Allowable Subject Matter
Claims 47, 49-50 and 79-82 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/Henry Luong/Primary Examiner, Art Unit 2844